Opinion issued November 18, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00674-CR
                           ———————————
                  FILEMON ALFARO-PRIETO, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Case No. 1367359


                         MEMORANDUM OPINION

      Appellant, Filemon Alfaro-Prieto, pleaded guilty to the felony offense of

aggravated assault of a child under the age of 14. See TEX. PENAL    CODE   ANN.

§ 22.021(B) (West 20141). The trial court found appellant guilty of the charge,

and, in accordance with the terms of appellant’s plea bargain agreements with the
State, sentenced appellant to confinement for 18 years. Appellant filed a pro se

notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).          The records

support the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss the appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.


                                           2
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3